Citation Nr: 0809739	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to eligibility for Dependents Educational 
Assistance under 38 U.S.C.A., Chapter 35.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (claimed as asbestosis) for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to October 
1971.  He died on February [redacted], 2003.   The appellant is the 
veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Columbia, South 
Carolina, which denied service connection for the cause of 
the veteran's death.

In August 1999, the veteran raised claims of entitlement to 
service connection for asbestos, entitlement to service 
connection for cysts on the right kidney, and whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection for cysts 
on the left kidney.  In November 1999 and again in June 2002 
the RO issued a decision denying all three claims.  In July 
2002, the RO received the veteran's timely filed notice of 
disagreement in which he expressed disagreement with each of 
the three issues.

The veteran's death certificate shows that he died in 
February 2003, prior to the issuance of a statement of the 
case on the above issues.  In March 2003, the appellant 
submitted a claim for service connection for the veteran's 
death.  This claim could also be considered a claim for 
accrued benefits for the previously pending issues.  38 
C.F.R. § 3.152(b)(1) (2007) (providing that a claim by a 
surviving spouse for dependency and indemnity compensation 
will also be considered a claim for accrued benefits).

Accordingly, the Board again refers the issues of entitlement 
to service connection for cysts on the right kidney for 
purposes of accrued benefits, and whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for cysts on the 
left kidney for purposes of accrued benefits, for 
adjudication.

Moreover, the issue of entitlement to service connection for 
asbestos, for purposes of accrued benefits, is inextricably 
intertwined with the cause of death issue on appeal and will 
be further discussed below. 

In an April 2006 decision, the Board remanded this issue for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2003 the RO denied a claim for service 
connection for COPD (claimed as asbestosis) for accrued 
benefits purposes.  

In April 2004, the appellant submitted a VA Form 9, in which 
she listed the issues as "service connection for the cause 
of death, eligibility to DIC, etc."  She argued that "VA 
decided my case incorrectly" because there was evidence that 
the veteran was exposed to asbestos in service and that 
asbestos played a role in the veteran's death.  The 
appellant's representative argues that this document 
constituted a notice of disagreement (NOD) with the September 
2003 denial of accrued benefits.

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; (5) be filed by the 
claimant or the claimant's authorized representative; and (6) 
express a desire for Board review.  38 U.S.C.A. § 7105(b); 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. 
§ 20.201 (2007). 

Viewed in a light sympathetic to the appellant, the April 
2004 Form 9 satisfies the requirements for an NOD with the 
accrued benefits claim.  Regrettably the Board's previous 
remand did not specify whether there was a valid NOD, but 
merely asked for adjudication of the accrued benefits claim.

A statement of the case has not yet been issued in response 
to the notice of disagreement, with the denial of the accrued 
benefits claim, and the Board must remand the claim for the 
issuance of such a statement of the case.  38 U.S.C.A. 
§ 7105; see Manlincon v. West, 12 Vet. App. 238 (1999); 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process)  
see also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. 
West, 12 Vet. App. 76 (1998).

In its April 2006 remand, the Board instructed that the issue 
of entitlement to service connection for asbestosis for 
accrued benefits purposes needed to be adjudicated as it was 
inextricably intertwined with the claim for service 
connection for the cause of the veteran's death.  EF v. 
Derwinski, 1 Vet App 324 (1991).  The issue was inextricably 
intertwined because the death certificate shows that COPD was 
listed as a contributory cause of death, and an adverse 
decision as to the cause of death issue would have an adverse 
impact on the adjudication of the accrued benefits claim.

Since the Board's prior remand the United States Court of 
Appeals for Veteran's claims has held that additional notice 
requirements under the Veterans Claims Assistance Act of 
2000, may attach in the context of a claim for Dependency 
Indemnity and Compensation beneftts based on service 
connection for the cause of death.  Hupp v. Nicholson, 21 Vet 
App 342 (2007) (2007) (discussing the provisions of 
38 U.S.C.A. § 5103(a) (West 2002)).  Generally, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the content of the 
section 5103(a) notice letter, will depend upon the 
information provided in the claimant's application.  Hupp v. 
Nicholson.  At this late date it is arguable that the 
appellant has actual knowledge of these requirements, but 
because the claim must be remanded for other reasons, there 
is an opportunity to provide notice that fully complies with 
the notice requirements of the VCAA as interpreted by the 
Court. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a letter 
telling her that 1) at the time of his 
death, the veteran was service connected 
for hearing loss and tinnitus, 2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected condition; and 3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.

2.  Issue a statement of the case on the 
issue of entitlement to service 
connection for COPD (claimed as 
asbestosis) for accrued benefits 
purposes.  The Board will further 
consider this issue only if the appellant 
submits a legally sufficient substantive 
appeal.

3.  If the claims on appeal remain 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

